Exhibit 10.1




THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION.  THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
ACT AND SUCH LAWS.

AMERITRANS CAPITAL CORPORATION

SENIOR SECURED NOTE




US$1,500,000

January 19, 2011




FOR VALUE RECEIVED, the undersigned, Ameritrans Capital Corporation, a
corporation organized under the laws of the State of Delaware (the “Company”),
hereby promises to pay, on the terms and conditions of this Senior Secured Note
(as amended, supplemented or otherwise modified from time to time, this “Note”),
to Ameritrans Holdings LLC, a limited liability company organized under the laws
of the State of Delaware (the “Holder”) or order, the principal amount of ONE
MILLION FIVE HUNDRED THOUSAND UNITED STATES DOLLARS ($1,500,000) (less any
repayments of principal, and plus any amounts of capitalized interest, the
“Principal Amount”), on the earliest to occur of (a) the Maturity Date or (b)
when declared due and payable by the Holder in writing upon the occurrence of an
Event of Default.

ARTICLE 1
INTEREST

1.1

Interest.     This Note shall bear interest at the Interest Rate on the
outstanding Principal Amount.  Interest shall be calculated on the basis of a
360-day year and the actual number of days elapsed.  Interest shall be payable
quarterly in arrears on each March 15, June 15, September 15, and December 15
(or, if any such day is not a Business Day, the next following Business Day).
 Without limiting the Company’s obligation to pay interest in accordance with
the previous sentence, any interest that is not paid in cash when due shall be
capitalized and added to the Principal Amount.

1.2

Default Interest.     Upon the occurrence of any Event of Default, upon notice
by the Holder to the Company, the outstanding balance of the Principal Amount
and any accrued and unpaid interest shall bear interest at the Default Rate from
the date of such Event of Default.  Such default interest shall be payable on
demand, and shall accrue until the earlier of (i) waiver or cure of the
applicable Event of Default or (ii) agreement of the Holder to rescind the
charging of interest at the Default Rate.

ARTICLE 2
PAYMENT

2.1

Repayment on Maturity Date.     A single and final payment of the outstanding
Principal Amount and accrued and unpaid interest and other amounts payable
hereunder shall be due and payable in full on the Maturity Date.

2.2

Voluntary Prepayment.     The Company shall be permitted to prepay this Note, in
whole or in part (but in no event in an amount less than the lesser of $100,000,
and the outstanding Principal Amount and accrued and unpaid interest at the time
of such prepayment, with respect to each prepayment), at any time and from time
to time, upon at least five (5) Business Days advance written notice to the
Holder.

2.3

Mandatory Prepayment.     The Company shall, no later than five Business Days
following the occurrence of any the following events, apply the amount specified
to prepay this Note:

(a)

In the event that the Company issues any capital stock or any instrument
convertible into or exercisable for any of its capital stock, or incurs any
Indebtedness of the type described in clause (a) and (c) of the definition
thereof (other than (i) the issuance of additional capital stock through the
conversion of existing convertible shares outstanding on the date hereof and
(ii) any Indebtedness to the Holder or its affiliates), the Company shall apply
100% of the net cash proceeds of such issuance or borrowing (after payment of
reasonable third party expenses, fees and taxes relating to such issuance or
borrowing) to prepay this Note.





--------------------------------------------------------------------------------




(b)

In the event that any Subsidiary of the Company declares or pays any dividend to
the Company, repurchases any capital stock owned by the Company or otherwise
makes any payment or distribution to the Company in respect of the Company’s
ownership interests in such Subsidiary, the Company shall apply 100% of such
dividend or payment to prepay this Note.

(c)

In the event that the Company sells any assets (other than (i) shares or other
ownership interests in any Subsidiary and (ii) assets (other than investment
assets) sold in the ordinary course of business with an aggregate value not to
exceed $100,000), the Company shall apply 50% of the net cash proceeds of such
sale (after payment of reasonable third party expenses, fees and taxes relating
to such sale) to prepay this Note.  In the event that the Company sells any
shares or other ownership interests in any Subsidiary, the Company shall apply
100% of the net cash proceeds of such sale (after payment of reasonable third
party expenses, fees and taxes relating to such sale) to prepay this Note.

(d)

In the event of a Change of Control (other than a Change of Control in which the
Holder or its affiliates acquires control of the Company), the Company shall
prepay 100% of the Principal Amount and accrued and unpaid interest on this
Note.

2.4

Amount Payable Upon Prepayment.     The amount of any prepayment in accordance
with Section 2.2 or Section 2.3 shall be applied (a) first, to accrued and
unpaid interest and other amounts other than principal payable hereunder and (b)
second, pro rata to the repayment of principal and the payment of a prepayment
premium equal to 15% of the principal amount being repaid (“Prepayment Premium”)
(for example, a payment of $115,000 under this clause (b) would be applied
$100,000 to repayment of principal and $15,000 to prepayment premium); provided,
however, that the Prepayment Premium shall not be payable in respect of any
prepayment with the proceeds of (x) any issuance of equity interests to, or
borrowing from, the Holder or its affiliates or as a result of any Change of
Control pursuant to which the Holder or its affiliates acquire Control of the
Company or (y) any sale of assets subject to the first sentence of Section
2.3(c).

2.5

Manner of Payment.     Each payment in cash by the Company on account of the
principal of or interest on this Note and any other amount owed to the Holder
under this Note shall be made not later than 2:00 p.m. (New York time) on the
date specified for payment under this Note to the Holder at its office located
at the address for notices as provided in Section 9.2 below, by wire transfer to
an account designated by the Holder in writing or as otherwise directed by the
Holder, in lawful money of the United States of America in immediately available
funds.  Any payment received by the Holder after 2:00 p.m. (New York time) shall
be deemed received on the next business day.  Receipt by the Holder at or prior
to 2:00 p.m. (New York time) on any business day shall be deemed to constitute
receipt by the Holder on such business day.  Amounts repaid or prepaid under
this Note may not be reborrowed.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

In order to induce the Holder to enter into this Note, the Company hereby
represents and warrants to the Holder that:

3.1

Organization, Qualifications; Corporate Power.     The Company is duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is duly licensed or qualified to transact business as a foreign
corporation and is in good standing in each jurisdiction in which the nature of
the business transacted by it or the character of the properties owned or leased
by it requires such licensing or qualification except where the failure to be so
qualified, licensed or in good standing would not, in the aggregate, be material
to the Company and its Subsidiaries taken as a whole.  The Company has the
requisite power and authority to own and hold its properties, to carry on its
business as now conducted and as proposed to be conducted and to execute, issue
and deliver this Note.  The Company is in material compliance with all of the
terms and provisions of its certificate of incorporation and bylaws and any
shareholders agreement or similar agreement to which it is a party (the
“Constituent Documents”).

3.2

Authorization of Agreements, Etc.     The execution, issuance and delivery by
the Company of this Note and the performance by the Company of its obligations
hereunder have been duly authorized by all requisite corporate action and will
not violate any material provision of law, any order of any court or other
agency of government, the Constituent Documents or other organizational
documents of the Company, or any material provision of any material indenture to
which the Company, any of its subsidiaries or any of their respective properties
or assets is bound, or materially conflict with, result in a material breach of
or constitute a material default under (with due notice or lapse of time or
both) any indenture or other instrument, or result in the creation or imposition
of any claim upon any of the properties or assets of the Company, or require the
consent of, or the delivery of any notice to, any third party, other than such
consents or notices which have been duly obtained or given, as applicable, as of
the date of this Note or except as such notice requirements as may be required
under state or Federal securities laws.




2




--------------------------------------------------------------------------------




3.3

Validity.     This Note has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, enforceable in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally or (b) as limited by laws relating to the availability of
specific performance, injunctive relief or other equitable remedies.

3.4

Indebtedness.     As of the date first set forth above, neither the Company nor
its Subsidiaries has any Indebtedness for borrowed money other than (i) as
represented by this Note and (ii) all other Indebtedness set forth on Schedule I
attached hereto.

3.5

Approvals.     The Company has obtained any required approvals from any
governmental entity or other Person to the extent required for the execution and
performance of its obligations under this Note (including without limitation any
approvals required pursuant to the Investment Company Act or the [Small Business
Investment Act of 1958, as amended].

3.6

Financial Statements.     The Company’s consolidated statements of assets and
liabilities, consolidated statements of operations, consolidated statements of
changes in net assets, consolidated statements of cash flows and consolidated
statements of investments set forth in the Company’s annual report on Form 10-K
for the fiscal year ended June 30, 2010 and quarterly report on Form 10-Q for
the fiscal quarter ended September 30, 2010, in each case as filed with the SEC,
present fairly, in all material respects, the consolidated financial position of
the Company as of the dates set forth therein, and the results of their
operations and their cash flows for each of the fiscal periods set forth
therein, in conformity with accounting principles generally accepted in the
United States of America.

3.7

Status as Business Development Company.     The Company is an “investment
company” that has elected to be regulated as a “business development company”
within the meaning of the Investment Company Act and qualifies for treatment as
a RIC under the Code.

3.8

Compliance with Investment Company Act.     The business and other activities of
the Company and its Subsidiaries, including the issuance of this Note, the
application of the proceeds and repayment hereof by the Company and issuance of
the security interest contemplated by the Pledge Agreement do not result in a
violation or breach in any material respect of the provisions of the Investment
Company Act, or any rules, regulations or orders issued by the SEC thereunder.

3.9

Use of Credit.     Neither the Company nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying “margin stock” within the meaning of Regulations T, U and X  of the
Board of Governors of the Federal Reserve System (“Margin Stock”), and no part
of the proceeds of any extension of credit hereunder will be used to buy or
carry any Margin Stock.

ARTICLE 4
COVENANTS

4.1

Affirmative Covenants.     From the date hereof until all principal interest
owing hereunder have been paid in full, the Company shall (and shall, except in
the cases of clause (a) and (b), cause its Subsidiaries to):

(a)

Promptly give written notice to the Holder: (i) of any condition or event that
constitutes an Event of Default (as defined below) or (ii) of the occurrence of
any event that has caused or evidences, either in any case or in the aggregate,
a Material Adverse Effect, and which notice in each case includes a certificate
specifying the nature and period of existence of such condition or event, or
specifying the notice given or action taken by any such Person and the nature of
such claimed default or event of default, event or condition, and what action
the Company or its applicable Subsidiary has taken, is taking and proposes to
take with respect thereto;

(b)

preserve and maintain in all material respects its and its Subsidiaries’ legal
status, rights, franchises and privileges in the jurisdiction of its and their
respective organization and qualify and remain qualified as a foreign
corporation or other entity, as applicable, in each jurisdiction in which such
qualification is necessary or desirable in view of its and their respective
businesses and operations or the ownership or lease of its and their respective
properties except where the failure to be so qualified or in good standing would
not be material to the Company and its Subsidiaries taken as a whole;




3




--------------------------------------------------------------------------------




(c)

comply in all material respects with the requirements of all (i) material
applicable laws, rules, regulations and orders of any governmental authority and
(ii) material contractual obligations of the Company and its Subsidiaries;

(d)

execute and deliver, or cause to be executed and delivered, upon the reasonable
request of the Holder and at the Company’s expense, such additional documents,
instruments and agreements as the Holder may determine to be reasonably
necessary to carry out the provisions of this Note and the transactions and
actions contemplated hereunder;

(e)

maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with applicable
accounting principles consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Company and its Subsidiaries;

(f)

reimburse the Holder for any reasonable out-of-pocket expenses, including
reasonable fees and disbursements of counsel, (i) incurred in connection with
the negotiation, documentation and issuance of this Note in an amount not to
exceed $100,000 in the aggregate, or (ii) any enforcement by the Holder of its
rights hereunder, within five (5) Business Days of the Holder presenting the
Company with an invoice for such expenses;

(g)

concurrently with the execution and delivery of this Note, extend the term of
the Existing Promissory Notes such that no amount of principal will be due or
payable until at least 90 days following the Maturity Date, and deliver to the
Holder evidence thereof that is satisfactory to the Holder;

(h)

use commercially reasonable best efforts to cause Elk at all times to be
registered and in good standing as a small business investment company and to be
in compliance with the rules and regulations of the Small Business
Administration applicable to small business investment companies except for such
non-compliance described in the Company’s annual report on Form 10-K for the
fiscal year ended June 30, 2010 and/or quarterly report on Form 10-Q for the
fiscal quarter ended September 30, 2010;

(i)

at all times maintain a minimum consolidated net asset value (calculated as
consolidated tangible assets minus consolidated liabilities, in each case in
accordance with generally accepted accounting principles in the United States)
equal to at least $4,000,000;

(j)

at all times maintain its status as a RIC under the Code, and as a “business
development company” under the Investment Company Act; and

(k)

in the event that Elk sells any assets, the Company shall cause Elk to reinvest
the proceeds of such sale in assets in a manner consistent with the Company’s
existing plan as described in the Company’s annual report on Form 10-K for the
fiscal year ended June 30, 2010 and/or quarterly report on Form 10-Q for the
fiscal quarter ended September 30, 2010; and

(l)

use the proceeds of this Note solely (i) to pay certain transaction expenses of
the Holder and the Company as contemplated in Section 4.1(g) and (ii) for
general working capital purposes.

4.2

Negative Covenants.     From the date hereof until all principal and interest
owning hereunder have been paid in full the Company shall not, and in the case
of clauses (a) through (d), the Company shall not permit any of its Subsidiaries
to, do or take any action on or following the date hereof with respect to any of
the following:

(a)

cease to conduct or carry on the business of the Company or its Subsidiaries
substantially as now conducted or as proposed to be conducted or materially
change any part of its business activities or take any action which would result
in a Material Adverse Effect;

(b)

effect the sale, transfer or license, in a single transaction or a series of
transactions, of any material assets with a fair market value in excess of
$500,000;

(c)

avoid or seek to avoid the observance or performance of any of the terms of this
Note through any reorganization, recapitalization, transfer of assets or other
voluntary action;

(d)

(i) liquidate or dissolve, consolidate with, or merge into or with, any other
corporation, provided, that this clause (i) shall not prevent a merger or
consolidation involving only the Company and one or more of its Subsidiaries
pursuant to which the Company is the surviving party or (ii) purchase or
otherwise acquire all or substantially all of the capital stock or assets of any
Person (or of any division or business unit thereof) other than in the ordinary
course of business;




4




--------------------------------------------------------------------------------




(e)

declare or pay any dividend in respect of any class of its capital stock, or
repurchase or agree or commit to repurchase any shares of its capital stock, or
make any payment of principal on any Indebtedness ranking junior in right of
payment or upon liquidation to this Note;

(f)

repay any amount of principal in respect of the Existing Promissory Notes;

(g)

incur any Indebtedness for borrowed money in excess of $250,000;

(h)

incur any Liens other than Permitted Liens; or

(i)

subject to compliance with fiduciary duties and statutory restrictions, amend or
modify, or propose to amend or modify, or seek shareholder or other consent to
the amendment or modification of, the Management Contract, including without
limitation the replacement of the investment manager thereunder; or

(j)

without the prior written consent of the Holder, enter into any transaction or
series of transactions with, or make any payment to, any director, officer or
holder of capital stock representing more than five percent (5%) of the voting
power in the Company, other than transactions or payments that prior to the date
hereof have been disclosed in writing to the Holder or publicly disclosed in a
filing with the SEC, in each case with a value exceeding $25,000 in any calendar
month.

ARTICLE 5
EVENTS OF DEFAULT

5.1

Events of Default.     The occurrence of any one or more of the following events
shall constitute an “Event of Default”:

(a)

the Company shall fail to pay (i) any principal of this Note when due in
accordance with the terms hereof or (ii) interest on this Note when due in
accordance with the terms hereof and such non-payment continues for a period of
3 Business Days after the due date therefor;

(b)

the Company shall fail to pay any amount (other than principal or interest)
which is payable hereunder, when due in accordance with the terms hereof and
such failure of payment has continued for 30 days after being notified of such
failure by the Holder;

(c)

any representation, warranty, certification or statement made by or on behalf of
the Company in this Note shall have been incorrect, misleading or false in any
material respect when made and such inaccuracy has continued for 5 business days
after the earlier of (i) the date on which the Company becomes aware of such
inaccuracy and (ii) the date on which the Company has been notified of such
inaccuracy in writing by the Holder;  

(d)

the Company shall breach any covenant, condition, agreement or provision
contained in this Note and such breach has continued for five (5) business days
after the earlier of (i) the date on which the Company becomes aware of such
inaccuracy and (ii) the date on which the Company has been notified of such
inaccuracy in writing by the Holder;

(e)

(i) the Company or any of its Subsidiaries shall commence any case, proceeding
or other action (a) under any law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (b) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against the
Company or any of its Subsidiaries any case, proceeding or other action of a
nature referred to in clause (1) above which (a) results in the entry of an
order for relief or any such adjudication or appointment or (b) remains
undismissed, undischarged or unbonded for a period of 7 days; or (iii) there
shall be commenced against the Company or any of its Subsidiaries any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged or stayed, or bonded pending appeal,
within 60 days after the entry thereof; (iv) the Company or any of its
Subsidiaries shall (a) make a general assignment for the benefit of its
creditors, or (b) shall admit its inability to pay its debts when they become
due; (v) there shall be any order, judgment or decree entered against the
Company or any of its Subsidiaries decreeing the dissolution or split up of the
Company or any of its Subsidiaries and such order shall remain undischarged or
unstayed for a period in excess of 60 days; or (vi) the Company or any of its
Subsidiaries shall cease to carry on all or any substantial part of its business
in the ordinary course;




5




--------------------------------------------------------------------------------




(f)

after the date hereof any Person or group of Persons (other than Holder or its
affiliates) acquires in any manner a majority of the voting power of either the
Company or Elk;

(g)

the failure by the Company or any of its Subsidiaries to promptly forestall or
remove any execution, garnishment or attachment of such consequence as shall
impair its ability to conduct its business or fulfill its obligations and such
execution, garnishment or attachment shall not be vacated within 90 days;

(h)

there is entered against the Company or its Subsidiaries a final judgment or
order for the payment of money in an aggregate amount exceeding US$500,000 and
such judgment or order shall remain unsatisfied or without a stay in respect
thereof for a period of 60 days;

(i)

the Company or any Subsidiary shall fail to pay at maturity, or within any
applicable period of grace, any obligation for borrowed money or credit received
or in respect of any capitalized lease, in each case for which the Company’s or
such Subsidiary’s obligations exceed $500,000, or fail to observe or perform any
material term, covenant or agreement contained in any material agreement by
which it is bound and evidencing or securing borrowed money or credit received
or in respect of any such capitalized lease for such period of time or otherwise
as would permit (assuming the giving of appropriate notice if required) the
holder or holders thereof or of any obligations issued thereunder to accelerate
the maturity thereof, or any such holder or holders shall rescind or shall have
a right to rescind the purchase of any such obligations; or

(j)

any other event occurs, including without limitation any order, proceeding or
other action by the SEC, the SBA or any other regulatory body having
jurisdiction over the Company, Elk or any other Subsidiary, which has had or
would reasonably be expected to have a Material Adverse Effect.

5.2

Consequence of Event of Default.     Upon the occurrence and during the
continuance of an Event of Default, (i) upon notice pursuant to Section 1.2, the
outstanding balance of the Principal Amount shall bear interest at the Default
Rate from the date of such Event of Default and (ii) the Holder may, by notice
in writing to the Company, declare the then outstanding Principal Amount of this
Note, together with any accrued and unpaid interest due thereon, to be forthwith
due and payable and all such amounts shall be immediately due and payable.

ARTICLE 6
REGISTRATION AND TRANSFER OF NOTE

6.1

Register.     The Company shall keep at its principal office a register in which
the Company shall provide for the registration of this Note and record the name
and address of the Holder.  The Holder shall notify the Company of any change of
name or address and promptly after receiving such notification the Company shall
record such information in such register.

6.2

Transfer.     This Note and all rights hereunder may be assigned, pledged,
encumbered or otherwise transferred by the Holder without the consent of the
Company.  This Note and the obligations of the Company hereunder may not be
assigned or delegated by the Company.

ARTICLE 7
DEFINITIONS

7.1

Definitions.     In this Note, unless the context otherwise requires, the
following words and expressions have the following meanings:

“Business Day” means any day other than a Saturday or a Sunday on which banks in
New York, New York are not authorized or required to be closed.

“Change of Control” means the occurrence of (i) a sale or disposition of all or
substantially all of the assets of the Company, (i) a sale or disposition of all
or substantially all of the consolidated assets of the Company and its
Subsidiaries, (iii) a merger or consolidation of the Company or any Subsidiary
and any other entity (other than the Company or a wholly owned Subsidiary of the
Company), (iv) any issuance to any Person or group of Persons of capital stock
of the Company representing more than 40% of the total voting power or total
equity in the Company after the issuance thereof or (v) any transfer of
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under the Securities Exchange Act of 1934, as amended), directly or indirectly,
of all or any portion of the outstanding shares of capital stock of the Company,
in a single transaction or a series of related transactions, except where the
holders of voting stock of the Company immediately prior to such transaction or
series of related transactions retain directly or indirectly at least forty
percent (40%) of the total voting power or total equity in the Company or the
successor or acquiring entity (as applicable).




6




--------------------------------------------------------------------------------




“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Company” has the meaning given such term in the introductory paragraph hereof.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Rate” means the rate equal to the Interest Rate plus two percent (2%)
per annum.

“Elk” has the meaning given to such term in Section 2.3(c).

“Event of Default” has the meaning given such term in Section 5.1.

 “Holder” has the meaning given such term in the introductory paragraph hereof.

“Indebtedness” means, with respect to a specified Person, (a) all indebtedness
of such Person for borrowed money; (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of business irrespective of when paid); (c) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments; (d) all obligations and liabilities of such Person created
or arising under any conditional sales or other title retention agreement with
respect to property used and/or acquired by such Person, even though the rights
and remedies of the lessor, seller and/or lender thereunder are limited to
repossession or sale of such property; (e) all capitalized lease obligations of
such Person; (f) all the aggregate mark-to-market exposure of such Person under
hedging agreements; (g) all obligations referred to in clauses (a) through (f)
of this definition of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien upon property owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness, provided, that the amount
of Indebtedness of others that constitutes Indebtedness solely by reason of this
clause (g) shall not for purposes of this Agreement exceed the fair market value
of the properties or assets subject to such Lien.

“Indemnitees” has the meaning given such term in Section 9.5.

“Indemnified Matters” has the meaning given such term in Section 9.5.

“Interest Rate” means twelve percent (12%) per annum.

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended.

“Lien” shall mean any lien, mortgage, pledge, security interest, charge, or
encumbrance of any kind (including any conditional sale or other title retention
agreement or any lease in the nature thereof) and any agreement to give or
refrain from giving any lien, mortgage, pledge, security interest, charge, or
other encumbrance of any kind.

“Material Adverse Effect” means any event or series of events that, individually
or in the aggregate, results in a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or condition
(financial or otherwise) of Borrower or any Subsidiary of Borrower.

“Maturity Date” means February 1, 2012.

“Note” has the meaning given such term in the introductory paragraph hereof.

“Obligations”, for purposes of the Pledge Agreement, means all obligations of
the Company to the Holder hereunder and under the Pledge Agreement.

“Permitted Liens” means:  (a) Liens for taxes, assessments or other governmental
charges which are not yet due and payable or are being contested in good faith
by appropriate proceedings and as to which the Company has set aside adequate
reserves; (b) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other similar Liens, in each case, incurred in the
ordinary course of business for sums not yet due and payable; (c) Liens (other
than any Lien imposed by the Employment Retirement Income Security Act of 1974,
as amended) incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other types of
social security or retirement benefits, or (ii) to secure (or to obtain letters
of credit that secure) the performance of tenders, statutory obligations, surety
bonds, appeal bonds, bids, leases (other than capitalized leases), performance
bonds, purchase, construction or sales contracts and other similar obligations,
in each case not incurred or made in connection with the borrowing of money, the
obtaining of advances or credit or the payment of the deferred purchase price of
property; (d) any attachment or judgment Lien provided, that such Lien does not
result in an Event of Default hereunder; (e) leases or subleases granted to
others, easements, rights-of-way, restrictions and other similar charges or
encumbrances, in each case




7




--------------------------------------------------------------------------------

incidental to, and not interfering with, the ordinary conduct of the business of
the Company provided, that such liens do not, in the aggregate, materially
detract from the value of such property, (f) Liens of a collection bank on items
in the course of collection arising under Section 4-208 of the UCC as in effect
in the State of New York or any similar section under any applicable UCC or any
similar Requirement of Law of any foreign jurisdiction, (g) Liens (i) arising by
reason of zoning restrictions, easements, licenses, reservations, restrictions,
covenants, rights-of-way, encroachments, minor defects or irregularities in
title (including leasehold title) and other similar encumbrances on the use of
real property or (ii) consisting of leases, licenses or subleases granted by a
lessor, licensor or sublessor on its property (in each case other than capital
leases) otherwise permitted herunder that, for each of the Liens in clauses (i)
and (ii) above, do not, in the aggregate, materially (x) impair the value or
marketability of such real property or (y) interfere with the ordinary conduct
of the business conducted and proposed to be conducted at such real property,
(h) the title and interest of a lessor or sublessor in and to personal property
leased or subleased (other than through a capital lease), in each case extending
only to such personal property; and (i) rights of setoff or bankers’ Liens upon
deposits of cash or broker’s Liens upon securities accounts in favor of
financial institutions, banks, or other depository institutions.

“Person” means an individual, corporation, trust, partnership, joint venture,
unincorporated organization, government agency or any agency or political
subdivision thereof, or other entity.

“Pledge Agreement” means the Pledge Agreement, dated as of the date hereof, by
and between the Company, as “Pledgor” thereunder, and Holder, as “Secured Party”
thereunder, as the same may be amended or modified from time to time.

“Principal Amount” has the meaning given such term in the introductory paragraph
hereof.

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

“SEC” means the U.S. Securities Exchange Commission.

“Subsidiary” means, with respect to any Person, any other Person of which shares
of stock or other interests having a majority of the general voting power in
electing the board of directors or Persons exercising similar authority are, at
the time as of which any determination is being made, beneficially owned,
directly or indirectly, by the first Person.

7.2

Headings.     Section headings in this Note are included herein for convenience
of reference only and shall not constitute a part of this Note for any other
purpose.

ARTICLE 8
SECURITY

8.1

Security.     This Note is secured by the Pledge Agreement and such other
instruments given by the Company to the Holder as may by their terms now or in
the future secure or guaranty payment of the indebtedness evidenced by this
Note.

8.2

Release of Security Does Not Modify Note.     The release of any security for
this Note shall not release, modify or affect the liability of the Company
hereunder except to the extent expressly stated therein.

ARTICLE 9
MISCELLANEOUS

9.1

Governing Law.     This Note (including any claim or controversy arising out of
or relating to this Note) shall be governed by the laws of the State of New York
without regard to conflict of law principles that would result in the
application of any law other than the law of the State of New York.

9.2

Notices.     All notices, requests, consents and other communications hereunder
shall be in writing and shall be delivered in person, mailed by certified or
registered mail, return receipt requested, or sent by telecopier or electronic
mail, addressed as follows:

(a)

if to the Company, at

Ameritrans Capital Corporation
50 Jericho Quadrangle
Jericho, New York  11753
Attention:  Michael Feinsod
E-mail: mfeinsod@ameritranscapital.com




8




--------------------------------------------------------------------------------




With a copy to:

Elliot Press, Esq.
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York  10022
Fax:  (212) 940-6621
Elliot.press@kattenlaw.com

(b)

if to the Holder,

James C. Gorton, Esq.
Latham & Watkins, LLP
885 Third Avenue
New York, NY 10022
Fax: 212-751-4864
email: james.gorton@lw.com

All such notices or communications shall be deemed to be received (a) in the
case of personal delivery, on the date of such delivery, (b) in the case of a
nationally recognized overnight courier, on the next business day after the date
when sent, (c) in the case of facsimile transmission or electronic mail, upon
confirmed receipt, and (d) in the case of mailing, on the third business day
following the date on which the piece of mail containing such communication was
posted.

9.3

Amendments; Waivers.     This Note may not be amended or modified, and no
provisions hereof may be waived, without the written consent of the Company and
the Holder.  Except as expressly agreed in writing by the Holder, no extension
of time for payment of this Note, or any installment hereof, and no alternation,
amendment or waiver of any provision of this Note shall release, discharge,
modify, change or affect the liability of the Company under this Note.

9.4

Expenses.     Following an Event of Default and during the continuation thereof,
all of the Holder’s costs of enforcing its rights hereunder, including any costs
of collection, administering the Note, addressing any requests for amendments or
waivers and any reasonable attorney’s fees in connection therewith, shall be
paid by the Company.

9.5

Indemnification.     The Company agrees to defend, protect, indemnify and hold
harmless the Holder and its Subsidiaries and their officers, directors,
trustees, employees, agents and advisors (collectively called the “Indemnitees”)
from and against any and all claims, losses, demands, settlements, damages,
liabilities, obligations, penalties, fines, fees, reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees, costs and expenses,
but excluding income, franchise and similar taxes of an Indemnitee) incurred by
such Indemnitees, whether prior to or from and after the date hereof, as a
result of or arising from or relating to or in connection with any of the
following:  (a) the Holder’s furnishing of funds to the Company under this Note,
(b) any matter relating to the financing transactions contemplated by this Note,
(c) any claim, litigation, investigation or administrative or judicial
proceeding in connection with any transaction contemplated in, or consummated
under, the Note or (d) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto (collectively, the “Indemnified Matters”); provided, however, that the
Company shall not have any obligation to any Indemnitee under this Section 9.5
for any Indemnified Matter to the extent resulting from the bad faith, gross
negligence or willful misconduct of such Indemnitee.  Such indemnification for
all of the foregoing losses, damages, fees, costs and expenses of the
Indemnitees shall be due and payable promptly after demand therefor.  To the
extent that the undertaking to indemnify, pay and hold harmless set forth in
this Section 9.5 may be unenforceable because it is violative of any law or
public policy, the Company shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by the Indemnitees.  This
Indemnity shall survive the repayment of the Notes.

9.6

Waiver.     The Company hereby waives diligence, presentment, protest and
demand, notice of protest, notice of dishonor, notice of nonpayment and any and
all other notices and demands in connection with the delivery, acceptance,
performance, default or enforcement of this Note.  The Company further waives,
to the full extent permitted by law, the right to plead any and all statutes of
limitations as a defense to any demand on this Note.

9.7

Entire Agreement.     This Note constitutes the entire agreement of the Company
and the Holder with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both oral and written, between the Company
and the Holder with respect to the subject matter hereof.




9




--------------------------------------------------------------------------------




9.8

Counterparts.     This Note may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

9.9

Severability.     If any provision of this Note shall be declared void or
unenforceable by any judicial or administrative authority, the validity of any
other provision and of the entire Note shall not be affected thereby.

[Remainder of Page Intentionally Left Blank]








10




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
officer or director thereunto duly authorized, on the date first above written.

AMERITRANS CAPITAL CORPORATION







BY:

/s/ Michael Feinsod                                                

NAME:  Michael Feinsod

TITLE:  Chief Executive Officer President








11




--------------------------------------------------------------------------------

Annex A




[Form of Officer’s Certificate to be Delivered Concurrently with the Execution
of,

and as a Condition to Funding of, the Note]

CERTIFICATE OF AMERITRANS CAPITAL CORPORATION

I,                                                               , on behalf of
Ameritrans Capital Corporation, a corporation organized under the laws of the
State of Delaware (the “Company”), in my capacity as an officer of the Company
and not in my personal capacity, hereby certify that:

(a)

the representations and warranties of the Company set forth in the Senior
Secured Note being issued on the date hereof to Ameritrans Holdings LLC (the
“Note”) are true and correct in all respects on and as of the date hereof
(except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties were true and
correct as of such earlier date); and

(b)

No Event of Default or default that with the passage of time would constitute an
Event of Default exists, or would result from the issuance of the Note or from
the application of the proceeds therefrom.

All defined terms used and not otherwise defined herein have the meanings set
forth in the Note.

IN WITNESS WHEREOF, I have hereunto set my hand as of the 19th day of January,
2010.

By:

                                                        

Name:

Title:





12




--------------------------------------------------------------------------------

SCHEDULE I

EXISTING INDEBTEDNESS

1.  $3.0 million principal amount of indebtedness under the Existing Promissory
Notes,




2.  $21.175 million principal amount of indebtedness under of debentures issued
to the SBA, and




3.  $119,000 principal amount of indebtedness owed to Signature Bank.











13


